UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 02-4012
EFRAIN BALTAZAR-FELIX, a/k/a
Ramon Esquiel-Viera,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                          (CR-01-153-H)

                      Submitted: July 18, 2002

                      Decided: July 29, 2002

Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Scott L. Wilkinson, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.
2                  UNITED STATES v. BALTAZAR-FELIX
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Efrain Baltazar-Felix appeals his conviction and seventy-two
month sentence following his guilty plea to illegal re-entry after
deportation in violation of 8 U.S.C. § 1326(b)(2) (2000). Baltazar-
Felix’s attorney has filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967), questioning whether 8 U.S.C. § 1326 is
unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466
(2000). Counsel concedes, however, that there are no meritorious
grounds for appeal. Although notified of his right to do so, Baltazar-
Felix has not filed a pro se supplemental brief. Finding no reversible
error, we affirm.

   Because Baltazar-Felix did not raise the constitutionality of § 1326
before the district court, we review for plain error. See United States
v. Olano, 507 U.S. 725, 731-32 (1993). Section 1326 provides a two-
year maximum sentence for any alien who illegally enters the United
States after having been deported. 8 U.S.C. § 1326(a). If the removal
was subsequent to a conviction for an aggravated felony, the statutory
maximum increases to twenty years. § 1326(b)(2). In Almendarez-
Torres v. United States, 523 U.S. 224, 235 (1998), the Supreme Court
held that § 1326(b)(2) is a sentencing factor rather than a separate
offense.

   We have expressly determined that the holding in Almendarez-
Torres was not overruled by Apprendi. United States v. Sterling, 283
F.3d 216, 220 (4th Cir.), cert. denied, 122 S. Ct. 2606 (2002).
Accordingly, the Government was not required to charge the fact of
Baltazar-Felix’s prior aggravated felony conviction in the indictment
or prove it beyond a reasonable doubt.

  In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
                   UNITED STATES v. BALTAZAR-FELIX                      3
Baltazar-Felix’s conviction and sentence. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such petition
would be frivolous, then counsel may move in this court for leave to
withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                             AFFIRMED